DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 8-10, 12, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,019,811. Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a lure body vs. an artificial head, rear, and body mounted therebetween, the head being integral with the rear and the body; a hollow sleeve having a front end and an opening, the opening extendable over an end of the lure body vs. a sleeve having a front and a circumscribing wall extending therefrom to form an opening; and at least one hole through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve vs. at least one hole through the circumscribing wall at a location that allows communication between the cavity and an environment exterior of the sleeve.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 11, 13-15 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Ford 6,675,525.
In regard to claim 1, Ford discloses an artificial fishing lure, comprising:  a lure body (16); a hollow sleeve (12, 20) having a front end (top end of 12) and an opening (hollow of 12 including 14), the opening extendable over an end (upper end of 16) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (24a) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Fig. 1).
In regard to claim 2, Ford discloses wherein, in response to the sleeve being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22; lure body not being particularly claimed) the sleeve elastically constricts around the end of the lure body (upper end of 16, 26, 22) to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening (hollow of 12 including 14) such that a rear of the lure body (22) extends outwardly from the opening of the sleeve in a direction away from the front end of the sleeve (see Fig. 1).
In regard to claim 3, Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).
In regard to claim 4, Ford discloses wherein the sleeve (12) is impervious to liquid passing therethrough (before hook is installed).
In regard to claim 5, Ford discloses wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (the solid material of sleeve 12 prevents water from entering thereinto, such as for example at the upper end of 14 in Fig. 1 which is a sealed air chamber).
In regard to claim 6, Ford discloses wherein the interior of the sleeve (12) has a same diameter as the lure body (16; see Fig. 1 wherein the tapered upper end of 12 has a same diameter as 16).
In regard to claim 7, Ford discloses wherein the interior of the sleeve (at upper end of 12 at 14) has a different diameter than the lure body (16; 12 has a narrower upper end resulting in smaller diameter than 16).
In regard to claim 11, Ford discloses a hook (22), with an eye (eye of 22 attached to 28 at 26) and a barb (see barb of 22 in Fig. 1), the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb (see Fig. 1).
	In regard to claim 13, Ford discloses a fish scent attractant material (18) disposed within the interior of the sleeve.
	In regard to claim 14, Ford discloses a weight material (20 has weight) disposed within the interior of the sleeve.
	In regard to claim 15, Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.
Claim(s) 1, 2, 4-7, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Green, Sr. 4,790,100.
In regard to claim 1, Green, Sr. discloses an artificial fishing lure, comprising:  a lure body (9); a hollow sleeve (2) having a front end (4) and an opening (7, 8), the opening extendable over an end (14) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (3b) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Fig. 1 or 2).
In regard to claim 2, Green, Sr. discloses wherein, in response to the sleeve (2) being mounted over the end of the lure body (9) the sleeve elastically constricts around the end of the lure body (see col. 4, lines 56-59; see Fig. 1 or 4) to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening (7, 8) such that a rear of the lure body (13) extends outwardly from the opening of the sleeve (3b communicates with 8) in a direction away from the front end of the sleeve (4).
In regard to claim 4, Green, Sr. discloses wherein the sleeve (2) is impervious to liquid passing therethrough (capsule wall 3a is impervious at locations other than 3b).
In regard to claim 5, Green, Sr. discloses wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (capsule wall 3a is a solid material that prevent water from entering except at 3b).
In regard to claim 6, Green, Sr. discloses wherein the interior of the sleeve (2) has a same diameter as the lure body (see Figs. 1, 3, 4).
In regard to claim 7, Green, Sr. discloses wherein the interior of the sleeve (adjacent 4) has a different diameter than the lure body (9; the body adjacent 4 has a smaller diameter than 9).
In regard to claim 11, Green, Sr. discloses a hook (24), with an eye (23) and a barb (see barb of 24 in Fig. 1), the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb (see Fig. 1).
	In regard to claim 14, Green, Sr. discloses a weight material (material of 9) disposed within the interior of the sleeve.
Claim(s) 1, 2, 4-7, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Garwood 3,269,050.
In regard to claim 1, Garwood discloses an artificial fishing lure, comprising:  a lure body (4, 5); a hollow sleeve (1) having a front end (2) and an opening (3), the opening extendable over an end (left end of 4 in Fig. 2) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (14) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Fig. 2).
In regard to claim 2, Garwood discloses wherein, in response to the sleeve (1) being mounted over the end of the lure body (left end of 4 in Fig. 2) the sleeve elastically constricts around the end of the lure body (see Fig. 2) to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening (3) such that a rear of the lure body (5) extends outwardly from the opening of the sleeve (out the rear end of 1) in a direction away from the front end of the sleeve (see Fig. 1).
In regard to claim 4, Garwood discloses wherein the sleeve (1) is impervious to liquid passing therethrough (1 is impervious at locations other than 14).
In regard to claim 5, Garwood discloses wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (1 is a solid material that prevent water from entering except at 14).
In regard to claim 6, Garwood discloses wherein the interior of the sleeve (1) has a same diameter as the lure body (at rear end of 1 where 4 is received).
In regard to claim 7, Garwood discloses wherein the interior of the sleeve (adjacent 14) has a different diameter than the lure body (4; the body adjacent 14 has a smaller diameter than 4).
	In regard to claim 14, Garwood discloses a weight material (material of 4) disposed within the interior of the sleeve.
Claim(s) 1, 4-7, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Santini 6,763,631.
In regard to claim 1, Santini discloses an artificial fishing lure, comprising:  a lure body (28); a hollow sleeve (20) having a front end (22) and an opening (at 22), the opening extendable over an end (right end of 28 in Fig. 1) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (26) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Fig. 1).
In regard to claim 4, Santini discloses wherein the sleeve (20) is impervious to liquid passing therethrough (20 is flexible tube of PVC which is impervious to liquid except at 26).
In regard to claim 5, Santini discloses wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (20 is flexible tube of PVC which is a contiguous sheet of material that prevents water from entering except at 26).
In regard to claim 6, Santini discloses wherein the interior of the sleeve (20) has a same diameter as the lure body (at 22).
In regard to claim 7, Santini discloses wherein the interior of the sleeve (remainder of 20 that does not engage 28) has a different diameter than the lure body (remainder of 20 is smaller than 28).
	In regard to claim 14, Santini discloses a weight material (30, 10, 28) disposed within the interior of the sleeve.
Claim(s) 1, 2, 4-7, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Miyasato et al. 2009/0119971.
In regard to claim 1, Miyasato et al. disclose an artificial fishing lure, comprising:  a lure body (20); a hollow sleeve (41) having a front end (at 41a) and an opening (at 41d), the opening extendable over an end (head end of 20) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (41a) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Fig. 3C).
In regard to claim 2, Miyasato et al. disclose wherein, in response to the sleeve being mounted over the end of the lure body the sleeve elastically constricts around the end of the lure body to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening such that a rear of the lure body extends outwardly from the opening of the sleeve in a direction away from the front end of the sleeve (see Fig. 3C).
In regard to claim 4, Miyasato et al. disclose wherein the sleeve (41) is impervious to liquid passing therethrough (41 of metal, ceramic, resin, plastic, or wood sealed with non-porous coating).
In regard to claim 5, Miyasato et al. disclose wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (41 of metal, ceramic, resin, plastic, or wood sealed with non-porous coating).
In regard to claim 6, Miyasato et al. disclose wherein the interior of the sleeve (41b) has a same diameter as the lure body (see Fig. 3C).
In regard to claim 7, Miyasato et al. disclose wherein the interior of the sleeve (right end of 41b) has a different diameter than the lure body (see Fig. 3C).
In regard to claim 11, Miyasato et al. disclose a hook (50), with an eye (50a) and a barb (barb at exposed end of 50), the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb (see Fig. 3C).
	In regard to claim 14, Miyasato et al. disclose a weight material (42) disposed within the interior of the sleeve.
Claim(s) 1, 2, 4-7, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Acker 2003/0159328.
In regard to claim 1, Acker discloses an artificial fishing lure, comprising:  a lure body (2); a hollow sleeve (22) having a front end (at 26) and an opening (at 28), the opening extendable over an end (8) of the lure body in response to the sleeve being removably mounted over the end of the lure body using the opening such that at least one hole (32) through the sleeve is disposed at a location that allows communication between an interior of the sleeve and an environment exterior to the sleeve (see Figs. 5, 8, 9).
In regard to claim 2, Acker discloses wherein, in response to the sleeve being mounted over the end of the lure body the sleeve elastically constricts around the end of the lure body to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening such that a rear of the lure body extends outwardly from the opening of the sleeve in a direction away from the front end of the sleeve (see Fig. 9).
In regard to claim 4, Acker discloses wherein the sleeve (22) is impervious to liquid passing therethrough (22 of polymer; see para. 0040).
In regard to claim 5, Acker discloses wherein the sleeve is a contiguous water resistant solid sheet of material that prevents water from entering the interior thereof (22 of polymer; see para. 0040).
In regard to claim 6, Acker discloses wherein the interior of the sleeve (28) has a same diameter as the lure body (see Fig. 9).
In regard to claim 7, Acker discloses wherein the interior of the sleeve (28) has a different diameter than the lure body (30 or at 28 coincident with 26; see Fig. 9).
In regard to claim 11, Acker discloses a hook (10), with an eye (eye of 10) and a barb (barb at exposed end 12), the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb (see Fig. 9).
	In regard to claim 14, Acker discloses a weight material (29) disposed within the interior of the sleeve.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, Sr. 4,790,100 in view of Ford 6,675,525.
In regard to claims 3 and 13, Green, Sr. discloses wherein the sleeve (3) being mounted over the end (14) of the lure body, but does not disclose wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit or a fish attractant material disposed within the interior of the sleeve.  Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. such that wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit and a fish attractant material disposed within the interior of the sleeve in view of Ford in order to provide means for attracting the fish which provides a scent that can attract the fish in addition to the visual appeal.
In regard to claim 15, Green, Sr. does not disclose a floatation material disposed within the interior of the sleeve.  Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. such that it comprises a floatation material disposed within the interior of the sleeve in view of Ford in order to assist in elevating the fishing lure in the water column during use.
Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, Sr. 4,790,100 in view of Cota et al. 4,741,120.
Green, Sr. does not disclose a weight material disposed within the interior of the sleeve.  Cota et al. and disclose a weight material (18b; see col. 5, lines 18-20 [18a in Fig. 10]) disposed within the interior of the sleeve (16a of 16).  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. such that it comprises a weight material disposed within the interior of the sleeve in view of Cota et al. in order to assist in sinking the fishing lure in the water column during use.  
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, Sr. 4,790,100 in view of Garwood 3,269,050.
Alternatively in regard to claim 2, Green, Sr. does not disclose wherein in response to the sleeve being mounted over the end of the lure body such that a rear of the lure body extends outwardly from the opening of the sleeve in a direction away from the front end of the sleeve.  Garwood discloses wherein, in response to the sleeve (1) being mounted over the end of the lure body (left end of 4 in Fig. 2) the sleeve elastically constricts around the end of the lure body (see Fig. 2) to hold the sleeve thereto with a removable friction fit between the end of the lure body and the sleeve within the opening (3) such that a rear of the lure body (5) extends outwardly from the opening of the sleeve (out the rear end of 1) in a direction away from the front end of the sleeve (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. wherein in response to the sleeve being mounted over the end of the lure body such that a rear of the lure body extends outwardly from the opening of the sleeve in a direction away from the front end of the sleeve in view of Garwood in order to provide an alternative manner for securing the lure body within the sleeve with means for providing trailing appendages extending from the opening of the sleeve that can be secured within the interior of the sleeve.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, Sr. 4,790,100 in view of Garwood 3,269,050 as applied to claim 2 above, and further in view of Ford 6,675,525.
Green, Sr. discloses wherein the sleeve (3) being mounted over the end (14) of the lure body, but does not disclose wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit or a fish attractant material disposed within the interior of the sleeve.  Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. such that wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit and a fish attractant material disposed within the interior of the sleeve in view of Ford in order to provide means for attracting the fish which provides a scent that can attract the fish in addition to the visual appeal.
Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green, Sr. 4,790,100 in view of Ford 6,675,525.
Green, Sr. does not disclose a floatation material disposed within the interior of the sleeve.  Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the lure of Green, Sr. such that it comprises a floatation material disposed within the interior of the sleeve in view of Ford in order to assist in elevating the fishing lure in the water column during use.
Claims 3, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garwood 3,269,050 in view of Ford 6,675,525.
In regard to claims 3 and 13, Garwood discloses wherein the sleeve (1) being mounted over the end (4) of the lure body, but does not disclose wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit or a fish attractant material disposed within the interior of the sleeve.  Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Garwood such that wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit and a fish attractant material disposed within the interior of the sleeve in view of Ford in order to provide means for attracting the fish which provides a scent that can attract the fish in addition to the visual appeal.
In regard to claim 15, Garwood does not disclose a floatation material disposed within the interior of the sleeve.  Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the lure of Garwood such that it comprises a floatation material disposed within the interior of the sleeve in view of Ford in order to assist in elevating the fishing lure in the water column during use.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garwood 3,269,050 in view of Cota et al. 4,741,120.
Garwood does not disclose a hook, with an eye and a barb, the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb.  Cota et al. disclose a hook (24), with an eye (24a) and a barb (barb on 24b), the hook mounted to the fishing lure (10) in a position that allows a fish to be impaled on the hook and retained by the barb (see Figs. 1-2).  It would have been obvious to one of ordinary skill in the art to modify the lure of Garwood such that it comprises a hook, with an eye and a barb, the hook mounted to the fishing lure in a position that allows a fish to be impaled on the hook and retained by the barb in view of Cota et al. in order provide a means for positively hooking any predatory fish which attempts to bite the lure.  
Claims 3, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyasato et al. 2009/0119971 in view of Ford 6,675,525.
In regard to claims 3 and 13, Miyasato et al. disclose wherein the sleeve (41) being mounted over the end (right end of 20 in Fig. 3C) of the lure body, but does not disclose wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit or a fish attractant material disposed within the interior of the sleeve.  Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Miyasato et al. such that wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit and a fish attractant material disposed within the interior of the sleeve in view of Ford in order to provide means for attracting the fish which provides a scent that can attract the fish in addition to the visual appeal.
In regard to claim 15, Miyasato et al. do not disclose a floatation material disposed within the interior of the sleeve.  Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the lure of Miyasato et al. such that it comprises a floatation material disposed within the interior of the sleeve in view of Ford in order to assist in elevating the fishing lure in the water column during use.
Claims 3, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker 2003/0159328 in view of Ford 6,675,525.
In regard to claims 3 and 13, Acker discloses wherein the sleeve (22) being mounted over the end (8) of the lure body, but does not disclose wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit or a fish attractant material disposed within the interior of the sleeve.  Ford discloses wherein, in response to the sleeve (12) being mounted over the end of the lure body (lure body comprising 16, 28, 26, 22), a scent material (18) is dynamically inserted by a user (see step 42 in Fig. 5) between the sleeve (12) and end of the lure body (16) into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole (24a) and the friction fit (see Fig. 1).  It would have been obvious to one of ordinary skill in the art to modify the lure of Acker such that wherein in response to the sleeve being mounted over the end of the lure body, a scent material is dynamically inserted by a user between the sleeve and end of the lure body into the interior of the sleeve and the scent material is gradually released from the interior or the sleeve through one or more of the at least one hole and the friction fit and a fish attractant material disposed within the interior of the sleeve in view of Ford in order to provide means for attracting the fish which provides a scent that can attract the fish in addition to the visual appeal.
In regard to claim 15, Acker do not disclose a floatation material disposed within the interior of the sleeve.  Ford discloses a flotation material (air trapped within upper end of 14 or foam of 16) disposed within the interior of the sleeve.  It would have been obvious to one of ordinary skill in the art to modify the lure of Acker such that it comprises a floatation material disposed within the interior of the sleeve in view of Ford in order to assist in elevating the fishing lure in the water column during use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA